PER CURIAM.
K.C. petitions this court for habeas corpus relief to obtain her immediate release from her present confinement at the crisis stabilization unit at Stewart-Marchman Behavioral Healthcare. She argues that the order of involuntary commitment issued by the lower court pursuant to section 394.467, Florida Statutes (2015), is improper because the evidence presented at the hearing did not establish, by clear and convincing evidence, that Petitioner was a. danger to herself or others. See In re Lehrke, 12 So.3d 307, 308 (Fla. 2d DCA 2009). In its response, the State acknowledges that Petitioner “appears [to have] established grounds ,.. to grant the petition.” We agree.
Accordingly, the Petition for Writ of Ha-beas Corpus is granted, the order of involuntary inpatient placement is vacated, and Petitioner shall be immediately released from custody.
PETITION FOR WRIT OF HABEAS CORPUS GRANTED; PETITIONER TO BE IMMEDIATELY . RELEASED FROM CUSTODY.
PALMER, COHEN, and LAMBERT, JJ., concur.